Citation Nr: 0630394	
Decision Date: 09/27/06    Archive Date: 10/04/06

DOCKET NO.  02-21 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right knee, currently evaluated 
as 20 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left thigh, Muscle Group XIV, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left leg, Muscle Group XI, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from June 1951 to May 1953.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Board denied the veteran's claims in June 2005, and the 
veteran appealed the Board's decision to the Court of Appeals 
for Veterans Claims (Court).  In a March 2006 order, the 
Court granted the parties' Joint Motion for Remand of the 
Board's June 2005 decision, vacating the Board's decision, 
and remanding for additional proceedings.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The March 2006 Joint Motion noted that it is necessary to 
consider the history of the injury in determining the extent 
of muscle damage, or equivalent disability and that all 
involved muscle groups be identified.  It pointed out that 
the veteran has multiple shrapnel scars, debridement 
incisions and retained foreign bodies.  The Joint motion also 
indicates that the veteran has bilateral flexion contractures 
of the knees which result in significant limitation of 
extension and that the etiology of the flexion contractures 
is undetermined.  

The Joint Motion directs that the veteran be reexamined by an 
orthopedist to determine whether the multiple shell fragment 
wounds have affected, in any way, a muscle group in either 
lower extremity or the left groin area, apart from muscle 
group XIV in the left thigh and muscle group XI in the left 
calf.  

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a VA 
orthopedic examination to be conducted by 
an orthopedist (per the joint remand) to 
determine the nature and extent of his 
shell fragment wounds.  In-service 
treatment records and a comprehensive 
history from the veteran should be made 
available to the examiner.  Imaging 
studies should be utilized to ascertain 
the muscles which were penetrated by the 
retained foreign bodies in the lower 
extremities.  

The examiner should indicate whether the 
veteran's multiple shell fragment wounds 
have affected, in any way, a muscle group 
in either lower extremity or the left 
groin area, apart from muscle group XIV in 
the left thigh and muscle group XI in the 
left calf.  

The examination report should include a 
determination of pain-free ranges of 
motion of both knees and the left hip, as 
well as the etiology of any limitation of 
motion of those joints.  The examination 
report should also include an opinion 
pertaining to the etiology of the 
bilateral flexion contractures of the 
veteran's knees.  THE EXAMINER MUST 
IDENTIFY HIS/HER CREDENTIALS.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



